Exhibit 23.1 Independent Registered Public Accounting Firm’s Consent We consent to the incorporation by reference inthe Registration Statements of Towerstream Corporation and Subsidiaries on Forms S-3, as amended (File No. 333-187548, File No. 333-166239, File No. 333-141405, File No. 333-178868, File No. 333-204581, File No. 333-214795 and File No. 333-212437) and on Forms S-8 (File No. 333-161180, File No. 333-151306, File No. 333-174107 and File No. 333-211562) of our report dated March 31, 2017, except for Notes 9 and17, as to which the date is June 26 2017, which includes an explanatory paragraph as to the Company’s ability to continue as a going concern, with respect to our audits of the consolidated financial statements of Towerstream Corporation and Subsidiaries as of December 31, 2016 and 2015 and for the years ended December 31, 2016 and 2015 which report is included in this Amendment No. 2 to Annual Report on Form 10-K/A of Towerstream Corporation for the year ended December 31, 2016. /s/ Marcum llp Marcum llp New York, NY June 26, 2017
